DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 and 21 are pending in the application. Amended claims 1, 6, 7, 12, and 13, cancelled claim 20, and new claim 21 have been noted. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/22 has been entered.
 Response to Arguments
Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive. Applicant argues that Lin fails to disclose annealing an erosion resistant layer in a nitrogen atmosphere. This is not found persuasive because Lin discloses that the protection layer 14, such as alumina [0022], can be annealed at a temperature from 100-1500°C after deposition [0021] and that the carrier gas 22 can be nitrogen [0029]. Thus, it would have been obvious to one having ordinary skill in the art to anneal the protection layer of Lin in a nitrogen atmosphere since it was a suitable carrier gas (Fig. 1). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 no longer depends from any claim since the reference to claim 6 was deleted.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For purposes of examination, claim 7 is considered to depend from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-17, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2008/0254231) in view of Fenwick et al (US 2018/0112311).
Lin discloses a method of depositing an erosion resistant coating [0010] on a nickel or nickel alloy [0018] workpiece comprising: sequentially exposing the workpiece to an aluminum precursor and a reactant to form an aluminum oxide (Al2O3) layer on a surface of the workpiece by a deposition process [0024]-[0028]; and annealing the coating at a temperature of 100-1500°C after deposition [0021]. Since the carrier gas may be nitrogen [0029], it would have been obvious to anneal the coating in a nitrogen atmosphere (Fig. 1).
Lin does not disclose that the workpiece is a semiconductor manufacturing apparatus component. 
Fenwick discloses coating semiconductor manufacturing apparatus components with protective coatings to reduce defects and extend their durability [0003], wherein the protective coatings include erosion resistance coatings such as Al2O3 [0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the process of Lin to deposit an erosion resistant coating onto semiconductor manufacturing apparatus components as suggested by Fenwick in order to reduce defects and extend the durability of the components.
Regarding Claims 2-4, 6, 7, 14, 15, and 19, Lin discloses TMA [0027] and water [0025]; the aluminum oxide layer has a thickness of 50-150 nm [0045]; the deposition process may be ALD or PEALD [0020]; the aluminum oxide is Al2O3 [0024]; and AlN may be an alternative protective coating material [0022].
Regarding Claims 8-13, 16, and 17, Fenwick discloses depositing a buffer layer directly atop the semiconductor apparatus component and forming the aluminum oxide erosion resistant layer atop the buffering layer [0036]-[0037], wherein the buffering layer may be titanium nitride [0036] and is also deposited by ALD [0048]. It would have been obvious to include the buffering layer in order to prevent diffusion of metals and prevent diffusion based contamination [0017]. It would be expected that the titanium nitride buffering layer of Fenwick would possess the inherent property of acting as an adhesive layer to the aluminum oxide erosion resistant coating since it is the same material, applied by the same process (ALD), and having the same thickness [0074] as the present invention. Fenwick further discloses that the component may be a showerhead [0071] and both the titanium nitride buffer layer and the aluminum oxide erosion resistant layer may be deposited using ALD [0048]. 
Regarding Claim 21, Lin discloses that the thickness of the layer can be controlled by the number of ALD cycles [0029] and Fenwick discloses an erosion resistant coating having a thickness of 20 nm to 1000 nm [0051]. Thus, it would have been obvious to control the number of ALD cycles to deposit a desired thickness for sufficient protection of the chamber component or substrate.
Thus, claims 1-4, 6-17, 19, and 21 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Lin and Fenwick.
Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2008/0254231) in view of Fenwick et al (US 2018/0112311) as applied above and further in view of Firouzdor et al (US 2018/0265973).
Lin discloses an ALD process [0024]-[0028] comprising contacting the workpiece with the aluminum precursor at a temperature of room temperature to 600°C [0030], but does not disclose the pressure.
	Firouzdor discloses deposition of a plasma-resistant aluminum oxide coating by ALD at a temperature of 100-250°C. The pressure may be one or a few torr [0109]. The aluminum oxide may be formed using TMA and water [0053]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the pressure condition of Firouzdor in the ALD aluminum oxide deposition process of Lin or Fenwick since it was a suitable pressure for deposition of aluminum oxide coatings from TMA and water for erosion and/or plasma resistance.
	Thus, claims 5 and 18 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Lin, Fenwick, and Firouzdor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715